Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/2/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 6, the phrase “type” which is similar as "or the like", renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Genetti et al. (US 20150249028 A1)

Regarding claim 1, Genetti et al disclose a method of transferring a substrate in a substrate processing system including a transfer system that receives the substrate from a transfer source and transfers the substrate to a transfer destination, wherein the transfer system includes a gripping part for gripping the substrate and rotates the gripping part when the transfer system is extended to transfer the substrate (Figs 1-7B & Abstract), 
the method comprising: 
calculating a first misalignment of the substrate in a rotational direction in the transfer destination (Genetti et al. ¶s 5-6, 72 and claims 1 & 8); and 
changing a rotation angle of the substrate with respect to the gripping part when the transfer system receives the substrate in the transfer source so as to eliminate the calculated misalignment of the substrate in the rotational direction (Genetti et al. ¶s 5-6, 72 and claims 1 & 8).

Regarding claim 2, Genetti et al disclose a method of Claim 1, wherein the changing a rotation angle of the substrate is performed when the calculated first misalignment of the substrate in the rotational direction exceeds an allowable value (Genetti et al. ¶s 5-6, 72 and claims 1 & 8).

Regarding claim 3, Genetti et al disclose a method of Claim 1, wherein the changing a rotation angle of the substrate includes changing an amount of extension of the transfer system when the transfer system receives the substrate in the transfer source (Genetti et al. ¶s 5-6, 72 and claims 1 & 8 – Described correction includes extension and rotation of the wafer.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetti et al.

Regarding claim 4, Genetti et al disclose a method of Claim 3, wherein the calculating a second misalignment of the substrate includes calculating a misalignment of the substrate in the rotational direction in the transfer destination (Genetti et al. ¶s 5-6, 72 and claims 1 & 8). 
	Regarding the specific cause of misalignment Genetti may be silent upon the misalignment being caused by changing the amount of extension of the transfer system in the changing an amount of extension of the transfer system so as to cope with a change in transfer distance of the substrate caused by a thermal expansion of each component of the substrate processing system.
	The specific cause does not provide a clear or significant manipulative distinction from the prior art method.  Genetti et al teaches/discloses the same processing system and environment as claimed.  Genetti describes the same problem of misalignment from operation,  It would be expected the claimed identical operationally produced misalignment problem would be from the same factors even though Genetti failed to evince an appreciation of the problem identified.  Genetti none the less suggest doing what the applicant has done event though Genetti may be silent or even unaware to the environmental (thermal expansion) cause of the problem.



Regarding claim 5, Genetti et al disclose a method of Claim 3, wherein the calculating a third misalignment of the substrate includes calculating a misalignment of the substrate in the rotational direction in the transfer destination, which is caused by changing the amount of extension of the transfer system in the changing an amount of extension of the transfer system so as to cope with a change in transfer distance of the substrate caused by correcting a displacement of the substrate relative to the gripping part (Genetti et al. ¶s 5-6, 72 and claims 1 & 8).

 Regarding claim 6, Genetti et al disclose a method of Claim 6, any one of Claims 1, wherein the transfer system is a one-link type transfer arm (Genetti et al. ¶s 5-6, 72 and claims 1 & 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/9/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822